Citation Nr: 1450955	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent and to a rating in excess of 30 percent from January 13, 2012 for service-connected dermatitis of the legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel

INTRODUCTION

The Veteran served on active duty from July 1991 to December 1994, from February 2002 to February 2004, and from May 2004 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This decision denied entitlement to service connection for dermatitis of the legs ("dermatitis").  The Veteran appealed.  In May 2010, the RO issued a rating decision granting service connection for dermatitis and assigned a 10 percent initial rating.  The Veteran continued her appeal.  In January 2012, the RO increased the rating for dermatitis to 30 percent, effective January13, 2012.

A hearing was held on November 26, 2012, by means of video conferencing equipment with the appellant in Atlanta, Georgia before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A copy of the transcript has been associated with Virtual VA, the electronic claims processing system.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to September 8, 2010, the Veteran's dermatitis covered at least 5 percent, but less than 20 percent of her entire body, or at least 5 percent, but less than 20 percent, of the exposed areas affected, and did not require systemic therapy during a for six weeks or more during a 12-month period.

2. From September 8, 2010, between 20 to 40 percent of the Veteran's entire body or exposed areas was affected by her dermatitis but not more than 40 percent, and she did not require constant or near-constant systemic therapy during a 12-month period.

3. From January 13, 2012, between 20 to 40 percent of the Veteran's entire body or exposed areas was affected by her dermatitis but not more than 40 percent, and she did not require constant or near-constant systemic therapy during a 12-month period.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for dermatitis of the legs have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

2. The criteria for a 30 percent rating for dermatitis of the legs have been met from September 8, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

3. The criteria for a rating in excess of 30 percent for determatitis of the legs from January 13, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim of entitlement to an increased evaluation for dermatitis of the legs arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and her identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the April 2010 and January 2012 examiner did not review the claims file but elicited a detailed history of the Veteran's skin condition and performed an examination of the affected area; therefore the examination report is adequate for rating purposes.  The March 2014 examiner reviewed the Veteran's claims file and took into account the Veteran's statements, which allowed for a fully-informed evaluation of the claimed disability.  Id.  Therefore, the March 2014 examination report is adequate for rating purposes.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490 -99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed her claim in February 2008.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable. 

Pursuant to Diagnostic Code 7806, a 10 percent rating is warranted for dermatitis or eczema covering at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs requires for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  A 60 percent rating, is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

January 2007 service treatment records show the Veteran occasionally had a rash on her legs.  The rash would fade from red to brown discoloration.  She did not have new active lesions on examination.  Lesions on the lower extremities exhibited faint hyperpigmented macules on the bilateral lower legs with one slightly erythematous.  No symptoms were observed in September or October 2007.

A September 2009 VA treatment record shows the Veteran had reticulate hyperpigmentation on the bilateral upper and lower legs.  The provider noted that the redness resolved and left a brown reticulated pattern.  She did not have redness, pain, itching or new lesions; however, the condition had spread to the mid-thigh.

In April 2010, a VA Compensation and Pension general medical examination was conducted by a contract physician.  The Veteran reported that she had a rash on both thighs and legs which would flare-up as itchy red spots, leaving dark spots.  The dark spots never disappear.  She indicated that the rash causes itching and discoloration and occurs intermittently, as often as twice per month, and lasts three days each occurrence.  She said she had 25 attacks within the past year.  The Veteran indicated that the condition does not interfere with activities of daily living.  She had treated it with a topical corticosteroid, hydroquinone, each day for five years.  The examiner observed nonspecific dermatosis on both legs from the lower third of the leg to the ankles and disfigurement and hyperpigmentation of less than six square inches.  The skin lesion was zero percent in the exposed area while relative to the whole body, was 16 percent.  The examiner stated that the skin lesions were not associated with systemic disease.

A September 8, 2010 VA Dermatology Note shows the Veteran reported progression of her rash to involve the proximal lower extremity.  She said the new areas were not as erythematous.  The provider observed bilateral lower extremities to the proximal thigh with reticulated macular hyperpigmentation with no epidermal change.  The provider noted reticulate hyperpigmentation, likely initial vasculis or vasculopathy, healing with residual hyperpigmentation.  An ointment was prescribed for itching.

In June 2010 and December 2011 statements, the Veteran stated that her skin condition covered her ankle up to her upper thigh.

June and March 2011 VA Dermatology Notes indicate that the skin condition had continued to progress up the legs.  The Veteran said the condition was mostly asymptomatic and that she was bothered by the appearance.  August and October 2011 VA Dermatology Notes indicate that the skin condition was no longer spreading.  The Veteran was taking asprin daily and applying hydroquinone cream.  She thought the appearance of her skin had improved.  She reported occasional flare-ups described as reddening and itching.  The Veteran was mostly asymptomatic and was bothered by the appearance of the rash. 

In January 2012, the Veteran had a VA Compensation and Pension skin examination conducted by the April 2010 contracted examiner.  The Veteran described itching and discoloration on the legs and upper thighs and reported that the condition had spread further up her legs.  She said it did not cause functional limitations but had caused three debilitating episodes in the past 12 months despite using immunosuppressive therapy.  She treated the brown spots with hydroquinone, a topical treatment.  The examiner observed that the Veteran had used this medication in the past 12 months constantly or near constantly.  The examiner observed that the Veteran had dermatitis with 20 to 40 percent of the total body area affected.  The exposed body area was not affected.  The examiner observed purplish discolored patches all over the legs and thighs bilaterally.  The examiner stated that the skin condition looked like a lace or net on the lower extremities and had spread above the knees to the groin areas.  The examiner indicated that the condition did not impair the Veteran's ability to work.

During her November 2012 hearing before the Board, the Veteran testified that her skin condition had spread to her mid-thighs and that providers prescribed a fading cream to alleviate symptoms.  The skin condition was painful to the touch, bothered her when wearing clothing, and itched.  She indicated that the rash permanently darkened her skin and that the areas remained painful to the touch.  She said her symptoms are continuous.

A June 2013 VA Dermatology Note indicates that the skin condition on the Veteran's thighs had spread a little higher, but was still limited to the legs.  The Veteran reported that the condition was mostly asymptomatic and that she was bothered by its appearance.  She reported occasional flare-ups when the rash becomes redder and mildly pruritic.

During a March 2014 VA Compensation and Pension examination, the examiner observed that the Veteran had been treated with prednisone in the past.  The Veteran reported that her skin condition comes and goes.  She said the skin condition starts out red and raised before darkening with resolution.  The rash initially is itchy but not tender.  The examiner observed that the Veteran had discolored skin where the rash had been previously and indicated that the rash covered between 5 and 20 percent of the total body area and 5 to 20 percent of the exposed area.  The examiner described the skin condition as reticular type, hyperpigmented macular rash on both thighs, with an occasional erythematous papule.  The rash did not blanch with pressure and did not exhibit purpura or edema.  The examiner indicated that the skin condition did not cause functional limitations or impact the Veteran's ability to work.  In an April 2014 addendum, the VA examiner stated that the Veteran had not been on any oral prednisone or other anti-inflammatory medication in more than two years.

The Board has reviewed all of the evidence and finds that staged ratings are appropriate.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  First, the Veteran is not entitled to an initial evaluation in excess of 10 percent for her dermatitis of the legs.  Treatment records dated in 2007 show that she had an occasional rash on the lower extremities; however, these records do not identify the percentage of the area exposed or percentage of the total body affected.  The September 2009 treatment record shows that the condition had spread to the mid-thigh but percentages of the area affected were not provided.  Notably, while the September 2009 provider observed that the rash had spread to the mid-thigh, the April 2010 VA examiner observed only symptoms of the lower third of the leg to the ankles.  The examiner found that the skin lesion was zero percent in the exposed area but affected 16 percent of the total body.  Accordingly, the examiner's findings support the assignment of a 10 percent initial rating.  A higher rating is not warranted because the examiner did not find that 20 to 40 percent of the entire body or an exposed area was affected.  Further, treatment records do not show that the Veteran was treated with systemic therapy.  Consequently, the currently assigned 10 percent initial rating for dermatitis of the legs is appropriate.

A 30 percent staged rating for dermatitis of the legs is warranted from September 8, 2010.  On September 8, 2010, the Veteran reported and the VA dermatologist confirmed that the skin condition had spread to the proximal thighs.  Statements and treatment records dated from September 2010 continue to confirm that the rash had spread until October 2011, when a VA dermatologist found that the condition had stabilized.  The January 2012 VA examiner confirmed that the rash had spread further up the Veteran's legs and found that the rash covered 20 to 40 percent of the total body area affected.  While the treatment records dated from September 2010 until the January 2012 VA examination do not show the percent of the area exposed or total body area affected, based on the Veteran's lay observations, which are supported by the objective findings of VA dermatologists and the January 2012 VA examiner, the Board finds that the 30 percent rating is warranted as of September 8, 2010.

A rating in excess of 30 percent is not warranted for any period during the pendency of the claim because the evidence does not show that the Veteran's condition has ever affected 40 percent of her entire body or more than 40 percent of exposed areas.  Further, she has not required constant or near-constant systemic therapy during a 12-month period.  Notably, the March 2014 VA examination report shows that the Veteran's skin condition only covers between 5 and 20 percent of the total body area and 5 to 20 percent of the exposed area; therefore, this examination report does not support the currently assigned 30 percent rating much less a higher 60 percent rating.  The examiner also stated that she had not been on any oral prednisone or other anti-inflammatory medication in more than two years.  Thus a rating in excess of 30 percent is not supported by the evidence of record.

Consideration has been given regarding whether the schedular evaluations assigned are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations assigned are adequate.  As discussed above, Diagnostic Code 7806 provides for schedular evaluations in excess of those currently assigned.  38 C.F.R. § 4.118.  However, the severity of the Veteran's skin condition has not warranted disability ratings in excess of those currently assigned.  Further, the medical and lay evidence does not show that the Veteran's skin condition is productive of functional limitation with employment or activities of daily living.  See April 2010 VA Examination Report, January 2012 VA Examination Report, March 2014 VA Examination Report.  At most, the Veteran has reported pain, itching, and redness during flare-ups and dissatisfaction with the appearance of her skin condition.  Consequently, the Board finds that the criteria for the currently assigned disability ratings reasonably describe the Veteran's disability level and symptomatology and no referral is required.

In summary, the evidence supports the currently assigned initial 10 percent rating and a 30 percent rating from September 8, 2010.  To this extent the appeal is granted.


ORDER

Entitlement to an initial rating in excess of 10 percent for dermatitis of the legs is denied.

A 30 percent rating from September 8, 2010 is granted.

Entitlement to a rating in excess of 30 percent from January 13, 2012 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


